In an action, inter alia, to recover damages for wrongful death based upon medical malpractice, the defendant appeals, as limited by his *468notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Brown, J.), entered January 19, 1988, as denied his motion to strike the plaintiff’s "verified further bill of particulars”.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff’s "verified further bill of particulars” qualifies as an amended bill of particulars. "[A] party may amend his bill of particulars once as of course before trial, prior to the filing of the note of issue” (CPLR 3042 [g]). In any event, the defendant has not demonstrated any prejudice, and will be allowed further discovery or examinations before trial if deemed necessary by the Supreme Court. Finally, contrary to the defendant’s contention, examination into the underlying merits of the plaintiff’s expanded claims and whether they are barred in whole or in part by the Statute of Limitations is inappropriate at this time upon this record. Thompson, J. P., Kunzeman, Fiber, Spatt and Balletta, JJ., concur.